


Exhibit 10.11

 

RESTRICTED STOCK UNIT AWARD

 

 Award Number:

 

 

 

 

 

 

 

 

 

 

 Award Date

 

 Number of Units

 

 Final Vesting Date

 

 

 

 

 

 

 

 

 

 

 

THIS CERTIFIES THAT SureWest Communications (the “Company”) has on the Award
Date specified above granted to [Recipient’s Name] (“Participant”) an award (the
“Award”) to receive that number of restricted stock units (the “Restricted Stock
Units”) indicated above in the box labeled “Number of Units,” each Restricted
Stock Unit representing the right to receive one share of SureWest
Communications Common Stock (the “Common Stock”), plus an additional amount
pursuant to Section 1(b), subject to certain restrictions and on the terms and
conditions contained in this Award and the SureWest Communications 2000 Equity
Incentive Plan (the “Plan”).  A copy of the Plan is available upon request.  In
the event of any conflict between the terms of the Plan and this Award, the
terms of the Plan shall govern.  Any terms not defined herein shall have the
meaning set forth in the Plan.

 

1.             Rights of the Participant with Respect to the Restricted Stock
Units.

 

(a)           No Shareholder Rights.  The Restricted Stock Units granted
pursuant to this Award do not and shall not entitle Participant to any rights of
a shareholder of Common Stock.

 

(b)           Additional Restricted Stock Units.  As long as Participant holds
Restricted Stock Units granted pursuant to this Award, the Company shall credit
to Participant, on each date that the Company pays a cash dividend to holders of
Common Stock generally, an additional number of Restricted Stock Units
(“Additional Restricted Stock Units”) equal to the total number of whole
Restricted Stock Units and Additional Restricted Stock Units previously credited
to Participant under this Award multiplied by the dollar amount of the cash
dividend paid per share of Common Stock by the Company on such date, divided by
the Fair Market Value of a share of Common Stock on such date.  Any fractional
Restricted Stock Unit resulting from such calculation shall be included in the
Additional Restricted Stock Units.  A report showing the number of Additional
Restricted Stock Units so credited shall be sent to Participant periodically as
determined by the Company.  The Additional Restricted Stock Units so credited
shall be subject to the same terms and conditions as the Restricted Stock Units
to which such Additional Restricted Stock Units relate.

 

(c)           Conversion of Restricted Stock Units; Issuance of Common Stock. 
Shares of Common Stock shall be issued to Participant to the extent of the
vesting of the Restricted Stock Units only upon the Participant’s “separation
from service” (within the meaning of Section 409A of the Internal Revenue Code
(the “Code”)) and in no event later than six months after separation of
service.  Neither this Section 1(c) nor any action taken pursuant to or in
accordance with this

 

--------------------------------------------------------------------------------


 

Section 1(c) shall be construed to create a trust of any kind.  The value of any
fractional Restricted Stock Unit or Additional Restricted Stock Unit shall be
paid in cash in accordance with the foregoing timing rules.

 

2.             Vesting.  All of the Restricted Stock Units are vested
immediately.

 

3.             Restriction on Transfer.  The Restricted Stock Units and any
rights under this Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by Participant otherwise than by will or
by the laws of descent and distribution, and any such purported sale,
assignment, transfer, pledge, hypothecation or other disposition shall be void
and unenforceable against the Company.  No transfer by will or the applicable
laws of descent and distribution of any Restricted Stock Units upon
Participant’s death shall be effective to bind the Company unless the Committee
shall have been furnished with written notice of such transfer and a copy of the
will or such other evidence as the committee of the Board of Directors
administering the Plan (the “Committee”) may deem necessary to establish the
validity of the transfer.  Notwithstanding the foregoing, Participant may, in
the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of Participant and receive any property
distributable with respect to the Restricted Stock Units upon the death of
Participant.

 

4.             Adjustments to Restricted Stock Units.  In the event that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Common
Stock would be reasonably likely to result in the diminution or enlargement of
any of the benefits or potential benefits intended to be made available under
the Award (including, without limitation, the benefits or potential benefits of
provisions relating to the vesting of the Restricted Stock Units), the Committee
shall, in such manner as it shall deem equitable or appropriate in order to
prevent such diminution or enlargement of any such benefits or potential
benefits, make adjustments to the Award, including adjustments in the number and
type of shares of Common Stock Participant would have received upon vesting of
the Restricted Stock Units; provided, however, that the number of shares into
which the Restricted Stock Units may be converted shall always be a whole
number.

 

5.             Income Tax Matters.

 

(a)           In order to comply with all applicable federal and state income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant.

 

(b)           In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant’s federal and state income tax withholding obligations arising from
the receipt of, or the lapse of restrictions relating to, the Restricted Stock
Units, by (i) delivering cash, check (bank check, certified check or personal
check) or money order payable to the Company, (ii) having the Company withhold a
portion of the shares of Common Stock otherwise to be delivered having a Fair
Market Value equal to the

 

--------------------------------------------------------------------------------


 

amount of such taxes, or (iii) delivering to the Company shares of Common Stock
already owned by Participant having a Fair Market Value equal to the amount of
such taxes.  Any shares already owned by Participant referred to in the
preceding sentence must have been owned by Participant for no less than six
months prior to the date delivered to the Company if such shares were acquired
upon the exercise of an option or upon the vesting of restricted stock or other
restricted stock units.  The Company will not deliver any fractional share of
Common Stock but will pay, in lieu thereof, the Fair Market Value of such
fractional share.  Participant’s election must be made on or before the date
that the amount of tax to be withheld is determined.

 

6.             Miscellaneous.

 

(a)           This Award does not confer on Participant any right with respect
to the continuance of any relationship with the Company or its subsidiaries, nor
will it interfere in any way with the right of the Company to terminate such
relationship at any time.

 

(b)           The Company shall not be required to deliver any shares of Common
Stock upon vesting of any Restricted Stock Units until the requirements of any
federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable are satisfied.

 

(c)           An original record of this Award and all the terms hereof,
executed by the Company, is held on file by the Company.  To the extent there is
any conflict between the terms contained in this Award and the terms contained
in the original held by the Company, the terms of the original held by the
Company shall control.

 

* * * *

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and this Restricted Stock Unit
Award.

 

 

RECIPIENT:

 

SUREWEST COMMUNICATIONS,

 

 

a California corporation

 

 

 

 

 

 

By:

 

[Type in Name]

 

Name

 

 

Title

 

--------------------------------------------------------------------------------
